DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on July 29, 2022 to the non-final Office action of April 29, 2022 is acknowledged. The Office action on the currently pending claims 1-2 and 5-16 follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0116736).
Regarding claim 1, Kim discloses (Figs.1-5) a thermal switch (Fig.1) comprising: a first electrode (120); a second electrode (320) opposite the first electrode; and a liquid crystal layer (200) containing liquid crystal molecules ([0014]: non-reactive liquid crystals) between the first electrode and the second electrode, wherein when no voltage is applied between the first electrode and the second electrode, the liquid crystal molecules are homogeneously oriented (Fig.2 and [0032]: homogenously oriented/uniform liquid crystal molecules when no voltage is applied because all of the liquid crystal molecules are oriented facing the same direction), and are oriented horizontally with respect to the first electrode and the second electrode (the liquid crystal molecules are oriented horizontally with respect to 120 and 320 when Fig.2 is rotated 90 degrees counter-clockwise because the liquid crystal molecules are oriented horizontally in a direction (i.e., left-to-right) from 120 to 320), when a voltage is applied between the first electrode and the second electrode, the liquid crystal molecules are at least either in Williams domain mode or in dynamic scattering mode ([0018]: dynamic scattering mode)([0028]: non-reactive liquid crystals are in dynamic scattering mode when voltage is applied), and the liquid crystal molecules have negative dielectric anisotropy ([0015]).
Regarding claim 2, Kim discloses the liquid crystal molecules are nematic liquid crystal molecules ([0014] and [0018]).
Regarding claim 6, Kim discloses the voltage is an AC voltage ([0011]: “alternating-current voltage”) that is applied between the first electrode (120) and the second electrode (320) (Fig.3: alternating-current voltage is applied between 120 and 320).
Regarding claim 7, Kim discloses the liquid crystal layer contains an electrically conductive material ([0018], [0020], and [0025]: conductivity control agent).
Regarding claim 8, Kim discloses the electrically conductive material is an organic electrolyte ([0025]-[0026]: the conductivity control agent is at least CTAB (cetrimonium bromide), CTAB is a quaternary ammonium salt and a quaternary ammonium salt is an organic electrolyte).
Regarding claim 9, Kim discloses the organic electrolyte is either a quaternary ammonium salt (CTAB is a quaternary ammonium salt) or tetrabutylammonium bromide.
Regarding claim 10, Kim discloses the liquid crystal layer has a thickness (thickness of 200) of greater than or equal to 5μm and less than or equal to 1,000μm (Fig.1 and [0059]: the separation between 130 and 330 has a thickness of 9μm, which means that 200 provided between 130 and 330 would define a thickness of about 9μm).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 5, Kim discloses the liquid crystal layer has a specific resistance (the material of the liquid crystal layer 200 will have an associated specific resistance).
Kim fails to explicitly disclose the liquid crystal layer has a specific resistance of less than or equal to 5x1010Ωcm.
	However, modifying the specific resistance of the liquid crystal layer such that it has a specific resistance of less than or equal to 5x1010Ωcm, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to have a liquid crystal layer with a low specific resistance to optimize the amount of current that flows between the two electrodes and thus making it that much easier to excite the liquid crystal layer to enter into its scattering mode, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Claim 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schwartz et al. (US 2018/0114659) and Malloy et al. (US 2010/0175392) or alternatively over Kim in view of Schwartz et al. (US 2018/0114659), Cann et al. (US 2017/0054066), and Malloy et al. (US 2010/0175392).
Regarding claim 11, Kim further discloses at least one of the thermal switch according to claim 1 (See Rejection of Claim 1 above).
However, Kim fails to explicitly disclose a cooling device comprising: at least one electrocaloric device including: a third electrode; a forth electrode opposite the third electrode; and an electrocaloric material between the third electrode and the fourth electrode; and at least one thermal switch, wherein an on/off ratio of a thermal conductivity of the thermal switch is 10 to 100.
However, Schwartz teaches (Fig.28) a cooling device (Fig.28) comprising: at least one electrocaloric device (113) including: a third electrode ([0056]: electrode connecting to 112a); a forth electrode ([0056]: electrode connecting to 112b) opposite the third electrode (fourth electrode is opposite to third electrode because they connect to 112a and 112b respectively which are opposite to each other); and an electrocaloric material ([0056]: EC material) between the third electrode and the fourth electrode (electrocaloric material is between the third and fourth electrodes since the electrocaloric material is between 112a and 112b where the third and fourth electrodes connect respectively); and at least one thermal switch (112a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Schwartz to modify Kim such that the thermal switch is implemented in a cooling device that comprises at least one electrocaloric device including a third electrode, a fourth electrode, and an electrocaloric material and the at least one thermal switch of claim 1 in order to provide a simple and cost-effective means of cooling one or more thermal switches by adding an electrocaloric cooling system as taught by Schwartz ([0006]).
Alternatively, Cann teaches (Fig.2) a forth electrode (18a) opposite the third electrode (18A); an electrocaloric material (14) between the third electrode and the fourth electrode (14 is between 18A and 18B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Cann to modify Kim in view of Schwartz such that the forth electrode is opposite the third electrode an the electrocaloric material is between the third electrode and the fourth electrode in order to achieve the benefits as discussed above.
However, the above combinations of Kim in view of Schwartz and alternatively Kim in view of Schwartz and Cann still fail to explicitly disclose an on/off ratio of a thermal conductivity of the thermal switch is 10 to 100.
However, Malloy teaches (Figs.3 and 6A-6B) an on/off ratio ([0037]: ratio of Khigh/Klow) of a thermal conductivity (Khigh and Klow) of the thermal switch (340 and 340’) is 10 to 100 ([0037]: ratio of Khigh/Klow is greater than 3 thus including 10 to 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Malloy to modify Kim in view of Schwartz or alternatively Kim in view of Schwartz and Cann such that an on/off ratio of a thermal conductivity of the thermal switch is 10 to 100 in order to lower the entropy generating heat leakage through the open/off thermal switch, and thus achieve greater efficiency for the electrocaloric device when extracting heat (Malloy: [0037]). 
Furthermore, modifying the device of modified Kim such that it has a desired on/off ratio of a thermal conductivity, including as claimed (i.e.,10-100), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved efficiency as discussed above, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
	Regarding claim 12, Kim in view of Schwartz and Malloy and alternatively Kim in view of Schwartz, Cann, and Malloy fails to explicitly disclose a heat source and a heatsink, wherein the at least one thermal switch comprises a first thermal switch between the heat source and the at least one electrocaloric device and a second thermal switch between the at least one electrocaloric device and the heatsink.
	However, an exemplary embodiment of Schwartz (Fig.27) teaches a heat source (101) and a heatsink (104), wherein the at least one thermal switch (102a and 102b) comprises a first thermal switch (102a) between the heat source and the at least one electrocaloric device (103) (102a is between 101 and 103) and a second thermal switch (102b) between the at least one electrocaloric device and the heatsink (102b is between 103 and 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an exemplary of Schwartz to modify Kim in view of Schwartz and Malloy or alternatively Kim in view of Schwartz, Cann, and Malloy such that a first thermal switch is between a heat source and the at least one electrocaloric device and a second thermal switch is between the at least one electrocaloric device and a heatsink in order to provide the simple and cost-effective means of cooling multiple switches in one assembly as discussed in claim 11 above (See [0006] of Schwartz).
	Regrading claim 13, Kim in view of Schwartz and Malloy and alternatively Kim in view of Schwartz, Cann and Malloy fails to explicitly disclose the cooling device repeatedly toggles between a first state where the electrocaloric material in the at least one electrocaloric device is in an endothermic state, the first thermal switch is in an ON state, and the second thermal switch is in an OFF state and a second state where the electrocaloric material in the at least one electrocaloric device is in an exothermic state, the first thermal switch is in an OFF state, and the second thermal switch is in an ON state.
However, the exemplary embodiment of Schwartz further teaches the cooling device repeatedly toggles between a first state (Fig.27 on the left, [0053]: state where 103 is endothermic absorbing heat from 101 when 102a is on and 102b is off) where the electrocaloric material in the at least one electrocaloric device is in an endothermic state ([0053]: 103 is endothermic absorbing heat from 101), the first thermal switch is in an ON state ([0053]: 102a is on), and the second thermal switch is in an OFF state ([0053]: 102b is off) and a second state (Fig.27 on the right, [0053]: state where 103 is exothermic releasing heat to 104 when 102a is off and 102b is on) where the electrocaloric material in the at least one electrocaloric device is in an exothermic state ([0053]: 103 is exothermic releasing heat to 104), the first thermal switch is in an OFF state ([0053]: 102a is off), and the second thermal switch is in an ON state ([0053]: 102b is on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize the exemplary embodiment of Schwartz to modify Kim in view of Schwartz and Malloy or alternatively Kim in view of Schwartz, Cann, and Malloy such that the cooling device repeatedly toggles between a first state where the electrocaloric material in the at least one electrocaloric device is in an endothermic state, the first thermal switch is in an ON state, and the second thermal switch is in an OFF state and a second state where the electrocaloric material in the at least one electrocaloric device is in an exothermic state, the first thermal switch is in an OFF state, and the second thermal switch is in an ON state in order to achieve the benefits of claim 12.
Examiner’s Note: Further regarding claim 13, the Office notes that the limitation “repeatedly toggles between a first state where the electrocaloric material in the at least one electrocaloric device is in an endothermic state, the first thermal switch is in an ON state, and the second thermal switch is in an OFF state and a second state where the electrocaloric material in the at least one electrocaloric device is in an exothermic state, the first thermal switch is in an OFF state, and the second thermal switch is in an ON state.” is a functional limitation. Since the structure of the device of Kim in view of Schwartz and Malloy and alternatively Kim in view of Schwartz, Cann, and Malloy is identical to the claimed structure, the device of Kim in view of Schwartz and Malloy and alternatively Kim in view of Schwartz, Cann, and Malloy is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the cooling device of Kim in view of Schwartz and Malloy and alternatively Kim in view of Schwartz, Cann, and Malloy is taught to perform the claimed function in [0053] and therefore considered capable of performing the recited function.
Regarding claim 14, Kim in view of Schwartz and Malloy and alternatively Kim in view of Schwartz, Cann, and Malloy fails to explicitly disclose a heat source and a heatsink, wherein the at least one of the thermal switch comprises a first thermal switch, a second thermal switch, and a third thermal switch, the at least one electrocaloric device comprises a first electrocaloric device and a second electrocaloric device, the first thermal switch is disposed between the heat source and the first electrocaloric device, the second thermal switch is disposed between the first electrocaloric device and the second electrocaloric device, and the third thermal switch is disposed between the second electrocaloric device and the heatsink.
However, an additional embodiment of Malloy further teaches (Figs.1A-1B) a heat source ([0030]: 115 is an electronic device) and a heatsink ([0030]: 110 is a heat sink), wherein the at least one of the thermal switch (140) comprises a first thermal switch (140 next to V1), a second thermal switch (140 next to V3), and a third thermal switch (140 next to V5), the at least one electrocaloric device (130- see also [0034]) comprises a first electrocaloric device (130 next to V2) and a second electrocaloric device (130 next to V4), the first thermal switch is disposed between the heat source and the first electrocaloric device (Fig.1A), the second thermal switch is disposed between the first electrocaloric device and the second electrocaloric device (Fig.1A), and the third thermal switch is disposed between the second electrocaloric device and the heatsink (Fig.1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize an additional embodiment of Malloy to modify Kim in view of Schwartz and Malloy or alternatively Kim in view of Schwartz, Cann, and Malloy such that a first thermal switch is disposed between a heat source and a first electrocaloric device, a second thermal switch is disposed between the first electrocaloric device and a second electrocaloric device, and a third thermal switch is disposed between the second electrocaloric device and a heatsink in order to provide an arrangement that is an efficient, versatile, and economical means of refrigeration ([0006] and [0041]).
Regarding claim 15, Kim in view of Schwartz and Malloy and alternatively Kim in view of Schwartz, Cann, and Malloy fails to explicitly disclose the cooling device repeatedly toggles between a first state where the electrocaloric material in the first electrocaloric device is in an endothermic state, the first thermal switch is in an ON state, and the second thermal switch is in an OFF state, a second state where the electrocaloric material in the first electrocaloric device is in an exothermic state, the first thermal switch is in an OFF state, the second thermal switch is in an ON state, the third thermal switch is in an OFF state, and the electrocaloric material in the second electrocaloric device is in an endothermic state, and a third state where the electrocaloric material in the second electrocaloric device is in an exothermic state, the second thermal switch is in an OFF state, and the third thermal switch is in an ON state in a sequence of the first state, the second state, and the third state.
However, an additional embodiment of Malloy further teaches (Figs.2A-2C) the cooling device (100) repeatedly toggles between a first state (state where 130 next to V2 is endothermic absorbing heat when 140 next to V1 is on and 140 next to V3 is off) where the electrocaloric material (electrocaloric material in 130 next to V2) in the first electrocaloric device is in an endothermic state (130 next to V2 is endothermic absorbing heat), the first thermal switch is in an ON state (140 next to V1 is closed), and the second thermal switch is in an OFF state (140 next to V2 is open), a second state (state where 130 next to V2 is endothermic absorbing heat when 140 next to V1 is on and 140 next to V3 is off) where the electrocaloric material in the first electrocaloric device is in an exothermic state (130 next to V2 is exothermic releasing heat), the first thermal switch is in an OFF state (140 next to V1 is open), the second thermal switch is in an ON state (140 next to V3 is closed), the third thermal switch is in an OFF state (140 next to V5 is open), and the electrocaloric material (electrocaloric material in 130 next to V4) in the second electrocaloric device is in an endothermic state (130 next to V4 is endothermic absorbing heat), and a third state (state where 130 next to V4 is exothermic releasing heat when 140 next to V3 is open and 140 next to V5 is closed) where the electrocaloric material in the second electrocaloric device is in an exothermic state (130 next to V4 is exothermic releasing heat), the second thermal switch is in an OFF state (140 next to V3 is open), and the third thermal switch is in an ON state (140 next to V5 is closed) in a sequence (sequence from the first state to the second state to the third state) of the first state, the second state, and the third state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize an additional embodiment of Malloy to modify Kim in view of Schwartz and Malloy or alternatively Kim in view of Schwartz, Cann, and Malloy such that the cooling device repeatedly toggles in sequence between a first state, a second state, and a third state as claimed in order to achieve the benefits of claim 14.
Examiner’s Note: Further regarding claim 15, the Office notes that the limitation “repeatedly toggles between a first state where the electrocaloric material in the first electrocaloric device is in an endothermic state, the first thermal switch is in an ON state, and the second thermal switch is in an OFF state, a second state where the electrocaloric material in the first electrocaloric device is in an exothermic state, the first thermal switch is in an OFF state, the second thermal switch is in an ON state, the third thermal switch is in an OFF state, and the electrocaloric material in the second electrocaloric device is in an endothermic state, and a third state where the electrocaloric material in the second electrocaloric device is in an exothermic state, the second thermal switch is in an OFF state, and the third thermal switch is in an ON state in a sequence of the first state, the second state, and the third state” is a functional limitation. Since the structure of the device of Kim in view of Schwartz and Malloy and alternatively Kim in view of Schwartz, Cann, and Malloy is identical to the claimed structure, the device of Kim in view of Schwartz and Malloy and alternatively Kim in view of Schwartz, Cann, and Malloy is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the cooling device of Kim in view of Schwartz and Malloy and alternatively Kim in view of Schwartz, Cann, and Malloy is taught to perform the claimed function in [0031] where the thermal switches can open and close varying the thermal conductivity from low to high respectively and therefore considered capable of performing the recited function.
Regarding claim 16, Kim in view of Schwartz and Malloy or alternatively Kim in view of Schwartz, Cann, and Malloy discloses a display device (Kim: [0050]: various light modulation device) comprising: the cooling device according to claim 11 (see Rejection of claim 11); and a display panel (Kim: [0050]: flexible display element).
Response to Arguments
Applicant's arguments filed July 29, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “Kim does not disclose or suggest horizontally oriented liquid crystal molecules”, the Office respectfully disagrees and directs Applicant’s attention to the rejection above indicating that when Fig.2 of Kim is rotated 90 degrees counter-clockwise, the liquid crystal molecules are horizontally oriented. Regardless, even if the claim were amended to overcome the Kim reference, the amended subject matter would still not be in condition for allowance because the Tomimatsu reference (US 20140130515, Figs.9A-9B) and the Malloy reference (Figs.2A-2C) of record cited in the PTO-892 of the non-final Office action of April 29, 2022 teach the aforementioned limitations.
Regarding Applicant’s argument that “Kim fails to teach or disclose the feature of the thermal switch as ‘the liquid crystal molecules have negative dielectric anisotropy.’”, the Office respectfully disagrees and believes Applicant’s argument to be conclusory. The Kim reference clearly states that the liquid crystal molecules have negative dielectric anisotropy in [0015] (see rejection above).
Regarding Applicant’s argument that “Kim fails to teach or disclose the feature of ‘when a voltage is applied between the first electrode and the second electrode, the liquid crystal molecules are at least either in Williams domain mode or in dynamic scattering mode.’”, the Office respectfully disagrees and believes Applicant’s argument to be conclusory. The Kim reference clearly states that the liquid crystal molecules are at least in dynamic scatter mode in [0018] and [0028] (see rejection above).
Regarding Applicant’s argument that “Amended claim 11 includes features of “an on/off ratio of a thermal conductivity of the thermal switch is 10 to 100”. Kim does not disclose or suggest such features.”, the Office agrees. However, the Malloy reference teaches an on/off ratio of a thermal conductivity of the thermal switch is greater than 3, which encompasses 10 to 100. Furthermore, In re Aller, 105 USPQ 233 states that it has been held that the general conditions of a claim are disclosed in the prior art, and that discovering the optimum or workable ranges involves only routine skill in the art (see rejection above).
Regarding Applicant’s argument that “according to amended claims 13 and 15, the cooling device therefore provides high cooling efficiency and high cooling capability. However, Kim in combination with any of the references does not disclose or suggest these configurations.”, the Office respectfully disagrees and believes Applicant’s argument to be conclusory. Furthermore, “high cooling efficiency and high cooling capability” are not claimed limitations as suggested by Applicant, and thus Applicant’s argument is moot regardless of whether or not Kim in combination with any of the references discloses or suggests high cooling efficiency and high cooling capability since the rejection above discloses each and every limitation of claims 13 and 15. However, since the combination of references utilized in the rejection above is substantially equivalent to the claimed structure of claims 13 and 15, the combination of references will inherently also achieve the “high cooling efficiency and high cooling capability”.
For the reasons provided above, it is believed that the Kim reference does teach the aforementioned limitations of claim 1, and the rejection above using the Kim reference is maintained. Furthermore, it is believed that the Kim reference in view of the Schwartz reference and the Malloy reference or alternatively the Kim reference in view of the Schwartz reference, the Cann reference, and the Malloy reference does teach the aforementioned limitations of claims 11, 13, and 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835                          

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835